371 F.2d 440
Henry Frank BOWDEN, Appellant,v.Louie WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellee.
No. 23544.
United States Court of Appeals Fifth Circuit.
January 27, 1967.

Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, District Judge.
Edward C. Flood, Bartow, Fla., for appellant.
George R. Georgieff, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before MARIS,* BROWN and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The Petitioner, his conviction having been affirmed by the Florida District Court of Appeal, here challenges denial of writ of habeas corpus by the Federal District Court. The petition asserted an alleged violation of Petitioner's right to compulsory process for the procurement of witnesses in his behalf, secured to him under the Federal Constitution. Assuming, without deciding, that the Petitioner has exhausted his State remedies, cf. Fla.Stat.Ann. § 924 Appendix Rule 1 (Supp.1965); In re Criminal Procedure Rule No. 1, Fla., 1963, 151 So.2d 634, 635, we have no doubt that the District Court's denial of habeas corpus was proper, substantially for the reasons earlier set forth by the Florida District Court of Appeal. Bowden v. State of Florida, 1962, 137 So.2d 621.


2
Affirmed.



Notes:


*
 Of the Third Circuit, sitting by designation